DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s submission of a response was received on 28 December 2020. Presently, claims 1 and 6-24 are pending. Claims 2-5 have been canceled. Claims 21-24 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The cancellation of claims 2 and 3 did not fully overcome the drawing objection because the same subject matter is claimed in claims 11 and 12. Upon further consideration of Applicant’s arguments, the curvature in the lateral dimension (of claim 12) can easily be understood by one of ordinary skill in the art because the second vanes, which are shown in the drawings, also have curvature in the lateral direction. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
each vane of said first set of vanes curves about a respective radius extending perpendicular to the axis of rotation of claim 11, and
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 12, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birmann (US 2,419,669).

    PNG
    media_image1.png
    371
    259
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    131
    108
    media_image2.png
    Greyscale

Regarding claim 10, Birmann discloses:
A diffuser assembly for conditioning the effluent of a centrifugal compressor (col 1 line 1) having an axis of rotation (col 4 lines 30-33), said diffuser assembly comprising:
an annular conduit comprising a first wall (forward of 42, see Fig 5) and a second wall (aft of 42), the first and second wall displaced from each other and cooperating to define an inlet (at inner leading edge of 42), an outlet (downstream of 56, outlet of diffuser to next impeller), and a passage extending from the inlet to the outlet, said passage comprising a first linear portion (in the region of 42), a curved portion (in the region of 44), and a second linear portion (in the region of 56);
a first set of vanes (42) positioned in the first linear portion of said passage, the first linear portion defined between radially extending (i.e. having a portions of the first wall and second wall, each vane of the first set of vanes curving from a first leading edge to a first trailing edge (col 7 lines 12-13, vanes 42 are similar to vanes 20, col 4 line 70 - col 5 line 15: vanes 20 are curved, see also Fig 3); and
a second set of vanes (44) positioned in the curved portion of the passage, the curved portion defined by an axially aft curve of the first and second walls that extends between and interconnects the first linear portion and the second linear portion, each vane of the second set of vanes curving axially (at 46 and the outer wall) and laterally from a second leading edge facing the first linear portion of the passage to a second trailing edge (see Fig 6), wherein the second leading edge of each vane of the second set of vanes is spaced apart radially from the first trailing edge of each vane of the first set of vanes to define a gap radially therebetween (between 42 and 44, see Fig 5, col 7 lines 53-55, see also col 8 lines 33-48).
Regarding claim 12, Birmann discloses:
each vane of said first set of vanes curves laterally from the first leading edge facing the inlet to the first trailing edge facing the curved portion of the passage (see Fig 3).
Regarding claim 13, Birmann discloses:
the second linear portion is defined between portions of the first and second wall being linear in axial cross section and spaced apart at an increasing distance along the length of the second linear portion (an increase in area is shown along the length of vane 56 up to the leading edge of 58, see Fig 5).
Regarding claim 24, Birmann discloses: 
each vane of the second set of vanes (44) extend from the second wall to the first wall at an angle relative to the second wall (see Figs 5 and 6, vanes 44 extend from the first wall to the second wall, closer to perpendicular than to parallel with both walls. All that is required by this claim is that the vanes are not parallel to the walls. While vanes 48 and 50 are approximately parallel to the walls, vanes 44 are clearly not parallel to the walls, and are thus at an angle. To be clear, this claim limitation is interpreted to be met by vanes that are perpendicular, or at any angle, so long as they are not parallel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Birmann (US 2,419,669) as applied to claim 10 and in view of Sugimura (US 2013/0309082).
Regarding claim 11, Birmann does not disclose:
each vane of said first set of vanes curves about a respective radius extending perpendicular to the axis of rotation.

    PNG
    media_image3.png
    164
    370
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    188
    329
    media_image4.png
    Greyscale
 
Sugimura teaches:
A vaned diffuser for a centrifugal compressor wherein the vanes have a leading edge curved due to sweep and dihedral angle. At the leading and trailing edges, the curve due to sweep is a curve about a radius extending perpendicular to the axis of rotation. Specifically, in Fig 10c, portion 1002 is closer to such a radius than portions 1003 and 1005, and the shape is shown as curved. The sweep creates a longitudinal vortex to suppress secondary flow ([0061]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffuser of Birmann by shaping the diffuser vanes with a sweep and dihedral angle to generate a longitudinal vortex, as taught by Sugimura, to obtain the benefit of suppressing secondary flows.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Moussa (US 6,540,481) in view of Moussa ‘322 (US 6,279,322).

    PNG
    media_image5.png
    301
    278
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    345
    303
    media_image6.png
    Greyscale

Regarding claim 15, Moussa discloses:
 A method of conditioning a fluid exiting a centrifugal compressor (col 1 lines 6-9) having an axis of rotation (in horizontal direction near bottom in Fig 3), said method comprising:
passing said fluid through a first linear portion (32) of an annular conduit, the first linear portion defined between radially extending and parallel (as shown in Fig 4) portions of a first conduit wall (portion is forward/left wall of 32, entire wall includes 38) and a second conduit wall (portion is aft/right wall of 32, entire wall includes 40), the first linear portion comprising a plurality of first vanes (46) extending between the first conduit wall to the second conduit wall; and
passing said fluid through a curved portion of said annular conduit after said fluid is passed through said first linear portion, the curved portion defined between axially curved portions of said first conduit wall (38) and said second conduit wall (40), the curved portion comprising a plurality of second vanes (66  extending between the first conduit wall and the second conduit wall, wherein each vane of the plurality of second vanes curves in an axial (as shown in Fig 4, and in profile in Fig 3, where the broken line indicates the leading edge of 66, which indicates that 66 curves along with the bend) … 
and wherein a leading edge of each vane of the plurality of second vanes (66) is spaced apart radially (see Fig 6) from a trailing edge (58) of each vane (46) of the plurality of first vanes to define a gap radially between the leading edge and the trailing edge.
Moussa does not disclose:
each vane of the plurality of second vanes curves in …a lateral dimension. While vanes 44 are shown in the figures as curved, it is not clear whether the vane 66 are curved laterally.

    PNG
    media_image7.png
    242
    491
    media_image7.png
    Greyscale

Moussa ‘322 teaches:
a comparable diffuser taking air in from a gas turbine engine centrifugal compressor and supplying deswirled air to a combustor. The deswirling portion of the diffuser has full-length and part-length blades in the bend. Both the full-length 
COMBINATION
It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
In this case, Moussa teaches a base diffuser.  Moussa ‘322 teaches a comparable diffuser having curved part-length deswirl vanes.  It would have been predictable to use the curved part-length deswirl vanes of Moussa ‘322 in Moussa because both references deal with diffusers that function in the same manner. Thus, it would have been obvious to modify Moussa to include the curved part-length deswirl vanes of Moussa ‘322 because one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Regarding claim 17, the diffuser of Moussa as modified by the curved part-length deswirl vanes of Moussa ‘322 teaches: 
passing said fluid through a second linear portion (with continued reference to Moussa: 42, downstream of vanes 66 as shown in Fig 4) of said annular conduit after said fluid is passed through said curved portion, the second linear portion defined between linear portions of said first conduit wall (38) and said second conduit wall (40) spaced apart at the same distance along the length of the second linear portion (as shown in Fig 4).
Regarding claim 18, the diffuser of Moussa as modified by the curved part-length deswirl vanes of Moussa ‘322 teaches:
discharging the fluid to a combustion chamber (col 4 lines 6-7, col 4 lines 16-20) after said fluid is passed through said first linear portion and said curved portion.
Regarding claim 19, the diffuser of Moussa as modified by the curved part-length deswirl vanes of Moussa ‘322 teaches:
discharging said fluid from said centrifugal compressor (12 is a centrifugal impeller disk, see Fig 3) in a radially outward direction prior to passing said fluid through said first linear portion (32).
Regarding claim 20, the diffuser of Moussa as modified by the curved part-length deswirl vanes of Moussa ‘322 teaches:
positioning said first linear portion (32) to receive the effluent of a centrifugal compressor (12, see Fig 3, col 2 lines 6-9).

Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Moussa (US 6,540,481) in view of Moussa ‘322 (US 6,279,322) as applied to claim 15 and in view of Artus (FR 2927950).
Regarding claim 16, the diffuser of Moussa as modified by the curved part-length deswirl vanes of Moussa ‘322 does not teach:
passing said fluid through a flared portion of said annular conduit after said fluid is passed through said curved portion, the flared portion defined between linear portions of said first conduit wall and said second conduit wall spaced apart at an increasing distance along the length of the flared portion.
passage portion;

    PNG
    media_image8.png
    449
    616
    media_image8.png
    Greyscale

Artus teaches:
a gas turbine engine centrifugal compressor diffuser having a diverging outlet with walls that are linear in axial cross section and spaced apart at an increasing distance. Artus teaches “[t]he use of these internal downstream parts 58 and 60 which diverge from one another, makes it possible to reduce the Mach number, which reduces the losses of charge upstream of the injectors 52 and angles of inclination of the internal downstream parts 58 and 60, which increase progressively or which are constant from upstream to downstream, as well as the choice of the lengths of the internal downstream parts 58 and 60 of the rectifier 18 are made as a function of the desired orientation of the jet at the output of the rectifier 18 and also as a function of the reduction of losses of charge required upstream of the injectors 52” (p.4 of translation, last underlined portion).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the diffuser of Moussa as modified by the curved part-length deswirl vanes of Moussa ‘322 by modifying the third portions of the first and second walls to be diverging in order to reduce the Mach number to obtain the benefit of reducing charge losses before the fuel injector. In the combination, it is obvious to use a constant angle of inclination, as taught by Artus, to provide a desired orientation of the jet at the output of the rectifier. The constant angle of inclination corresponds to the third portions being linear in axial cross section.

Claims 10, 12, 14, 22, and 24 are rejected under 35 U.S.C. 103 as unpatentable over Miller (US 2012/0272663) in view of Tarnowski (US 2016/0053774) and Birmann (US 2,419,669).

    PNG
    media_image9.png
    597
    455
    media_image9.png
    Greyscale

Regarding claim 10, Miller discloses:
A diffuser assembly (100, 112) for conditioning the effluent of a centrifugal compressor (24) having an axis of rotation (A, see Fig 1), said diffuser assembly comprising:
an annular conduit comprising a first wall and a second wall (108, 110 at deswirler together with walls of diffuser 100), the first and second wall displaced from each other and cooperating to define an inlet (inlet 102 to diffuser), an outlet (from deswirler, downstream of 112), and a passage extending from the inlet to the outlet, said passage comprising a first linear portion (along 100), a curved portion (bend in 108, 110 between 100 and 112), and a second linear portion (downstream of 112);
…
a second set of vanes (112, [0028]) positioned in the curved portion of the passage, the curved portion defined by an axially aft curve of the first and second walls that extends between and interconnects the first linear portion and the second linear portion (see Fig 3), each vane of the second set of vanes curving axially (to conform to shape of 108) … from a second leading edge facing the first linear portion of the passage to a second trailing edge, wherein the second leading edge of each vane of the second set of vanes (112) is spaced apart radially from [the diffuser] (the diffuser outlet is at 104 in Fig 3)… to define a gap radially therebetween.
Miller does not disclose:
a first set of vanes positioned in the first linear portion of said passage, the first linear portion defined between radially extending portions of the first wall and second wall, each vane of the first set of vanes curving from a first leading edge to a first trailing edge; and
each vane of the second set of vanes curving laterally from a second leading edge facing the first linear portion of the passage to a second trailing edge
[the diffuser defining a] first trailing edge of each vane of the first set of vanes
Miller’s diffuser has some visible structure within the annular passage, but does not provide detail about the structure, nor teach away from a vaned diffuser. Tube type 

    PNG
    media_image10.png
    310
    656
    media_image10.png
    Greyscale
 
Tarnowski teaches:
a vane-type diffuser for a centrifugal stage of a gas turbine engine compressor ([0001]). The diffuser slows gases leaving the impeller to transform speed into static pressure ([0003]). The vanes are curved form the leading edge to the trailing edge with two or more inflection points, thus “limiting the isentropic efficiency drop of the compressor and of improving the capacity to slow down and to straighten the flow delivered by the wheel of the compressor while still maintaining the stability of the flow” ([0012]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffuser of Miller by using the curved, multi-inflection vanes of Tarnowski in the radial diffuser to transform speed into static pressure and to obtain the benefit of improving efficiency and maintaining the 
Birmann teaches:
a compressor diffuser having swirl removing vanes 44 in a curved passage of the diffuser. “[T]hese spin removing vanes are of airfoil shape and are arranged to receive the spirally flowing gas tangentially to its flow and deflect the same -relatively rapidly to an axial direction” (col 7 lines 16-26). The vanes are curved in the circumferential direction to receive swirling gases and smoothly direct them axially.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the diffuser assembly of Miller as modified by the diffuser vanes of Tarnowski by modifying the deswirl cascade to have vanes curved in the circumferential direction, as taught by Birmann, to obtain the benefit of receiving the swirling gases and smoothly directing them axially.
Regarding claim 12, the diffuser of Miller as modified by the curved diffuser vanes of Tarnowski and the curved deswirl vanes of Birmann teaches:
each vane of said first set of vanes curves laterally from the first leading edge facing the inlet to the first trailing edge facing the curved portion of the passage (as taught by Tarnowski).
Regarding claim 14, the diffuser of Miller as modified by the curved diffuser vanes of Tarnowski and the curved deswirl vanes of Birmann teaches:
the second linear portion is defined between portions of the first and second wall being linear and parallel in axial cross section (see Miller Fig 2, downstream of 112).
Regarding claim 22, the diffuser of Miller as modified by the curved diffuser vanes of Tarnowski and the curved deswirl vanes of Birmann teaches:
the gap is free of any vanes (see gap between Miller diffuser outlet 104 and Miller deswirl vane 112).
Regarding claim 24, the diffuser of Miller as modified by the curved diffuser vanes of Tarnowski and the curved deswirl vanes of Birmann teaches:
each vane of the second set of vanes (Miller 112 as modified to be curved in the circumferential direction as Birmann 44) extend from the second wall to the first wall at an angle relative to the second wall (see Miller Fig 2 vanes 112 extend from the first wall to the second wall, closer to perpendicular than to parallel with both walls. All that is required by this claim is that the vanes are not parallel to the walls. Vanes 112 are clearly not parallel to the walls because they intersect both walls, and are thus at an angle. To be clear, this claim limitation is interpreted to be met by vanes that are perpendicular, or at any angle, so long as they are not parallel).

Allowable Subject Matter
Claims 1, 6-9, and 21 are allowed. 
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manning (US 10,267,179) discloses a diffuser 204 and deswirl vanes 212 in a bend. It is not clear whether there is a gap.

    PNG
    media_image11.png
    577
    468
    media_image11.png
    Greyscale

.

    PNG
    media_image12.png
    470
    369
    media_image12.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                             
	
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745